DETAILED ACTION
Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/11/2022 has been considered by Examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amis, Alan Dewayne et al. US 20020018448 A1 in view of Abouelseoud; Mohamed et al. US 20190141645 A1.
Consider claims 1, 14, and 18, Amis discloses A device (Fig. 1, Fig. 3, [0082], [0010], [0042] nodes of network), comprising:
	determining complete neighbor information for a plurality of radio devices in a wireless network, wherein the complete neighbor information denotes neighboring radio devices  (Fig. 1, Fig. 3, [0082]-[0084] flooding algorithms to determine complete neighbor information);
	including a first radio device of the plurality of radio devices in a list of radio devices for delivering beacons (Fig. 1, Fig. 3 determine clusterhead 60 [0085] and [0010] A node is elected as a clusterhead if it is the highest connected node in all of the uncovered neighboring nodes. In the case of a tie, the lowest or highest id may be used. A node is uncovered if it has not elected a clusterhead yet, otherwise it is covered. A node which has already elected another node as its clusterhead can not also be a clusterhead);
determining a set of radio devices in the plurality of radio devices that are not neighboring radio devices of every radio device in the list of radio devices (Fig. 1, Fig. 3 [0010] “..A node is elected as a clusterhead if it is the highest connected node in all of the uncovered neighboring nodes ..” where “uncovered nodes” are not neighboring a clusterhead);
	responsive to an existence of at least one radio device in the set, adding an additional radio device from the plurality of radio devices to the list of radio devices (Fig. 1, Fig. 3 determine clusterhead 60 [0085] and [0010] A node is elected as a clusterhead if it is the highest connected node in all of the uncovered neighboring nodes), wherein the additional radio device has at least one neighboring radio device in the list of radio devices (Fig. 3 [0040] A new distributed leader election heuristic is proposed for ad hoc networks 10, guaranteeing that no node 15 is more than d wireless hops away from a clusterhead 15a, where d is a value selected for the heuristic. Thus, this heuristic extends the notion of cluster 20 formation. Existing 1-hop clusters are an instance of the generic d-hop clusters.) and has at least one neighboring radio device in the set (Fig. 1, Fig. 3 determine clusterhead 60 [0085] and [0010] A node is elected as a clusterhead if it is the highest connected node in all of the uncovered neighboring nodes);
	and repeating the determining the set step and the adding step ([0039] “Due to the mobility of nodes 15 in an ad hoc network 10, the backbone must be continuously reconstructed in a timely fashion, as the nodes 15 move away from their associated clusterheads 15a.” thus clusterhead selection is repeated) until the set is empty ([0040] “A new distributed leader election heuristic is proposed for ad hoc networks 10, guaranteeing that no node 15 is more than d wireless hops away from a clusterhead 15a, where d is a value selected for the heuristic. Thus, this heuristic extends the notion of cluster 20 formation. Existing 1-hop clusters are an instance of the generic d-hop clusters.” No node is more than d hops away thus the set of uncovered nodes is empty).  
Amis does not explicitly disclose however Abouelseoud teaches said node comprises a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Abouelseoud [0128] node includes processor, memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Amis and combine it with the noted teachings of Abouelseoud in order to enable mesh network discovery, establishing peer-to-peer connection, and routing of data through the mesh network (Abouelseoud [0084]).

Consider claims 2 and 19, the combination teaches wherein the first radio device and the additional radio device are anchors (Amis Fig. 1, Fig, 3, [0040] cluster head equivalent of anchor).  
Consider claims 3 and 20, the combination teaches wherein the first radio device included has a first largest number of neighboring radio devices in the complete neighbor information. (Amis Fig. 1, Fig. 3 determine clusterhead 60 [0085] and [0010] A node is elected as a clusterhead if it is the highest connected node in all of the uncovered neighboring nodes).
Consider claims 4 and 15, the combination teaches wherein the additional radio device is selected from the set based on the additional radio device having a second largest number of neighboring radio devices in the set (Amis Fig. 1, Fig. 3 determine clusterhead 60 [0085] and [0010] A node is elected as a clusterhead if it is the highest connected node in all of the uncovered neighboring nodes).  
Consider claims 5, the combination teaches wherein the additional radio device is selected from the set based on the additional radio device having a best link quality to a neighboring radio device in the list of radio devices (Amis Fig. 1, Fig. 3 determine clusterhead 60 [0085] and [0010] A node is elected as a clusterhead if it is the highest connected node in all of the uncovered neighboring nodes; examiner notes that no criteria or method of determining best link quality is claimed; see also Abouelseoud [0107]).

Consider claims 6 and 16, the combination teaches wherein the operations further comprise selecting a master radio device in the list of radio devices, wherein the master radio device provides a first beacon (Amis Fig. 1, Fig. 3 determine clusterhead 60 [0085] and [0010]).  
Consider claims 7, the combination teaches wherein the first radio device is selected as the master radio device (Amis Fig. 1, Fig. 3 determine clusterhead 60 [0085] and [0010]).  
Consider claims 9, the combination teaches wherein neighboring radio devices of the master radio device that are in the list of radio devices provide beacons in different time slots (Amis [0005] each node transmits in own time slot).  

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amis, Alan Dewayne et al. US 20020018448 A1 and Abouelseoud; Mohamed et al. US 20190141645 A1 further in view of US 20160007310 A1 YI; Yunjung et al.
Consider claim 8, the combination teaches radio devices in the list of radio devices provide beacons (Amis [0005] each node transmits in own time slot).  
The combination does not teach but analogous art Yi teaches wherein other radio devices in the wireless network synchronize with one or more of the beacons based on a combination function (Yi [0061]-[0062] nodes synchronize to cluster master).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Yi in order to performing synchronization in a wireless communication system (Yi [0001]).


Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amis, Alan Dewayne et al. US 20020018448 A1 and Abouelseoud; Mohamed et al. US 20190141645 A1 further in view of Dent; Paul Wilkinson US 6011786 A

Consider claim 10, the combination teaches wherein a second radio device that is in the list of radio devices and is not a neighboring radio device and is more than two hops away from a first neighboring radio device of the neighboring radio devices of the master radio device (Amis Fig. 1 nodes 15a that are clusterheads some are two-hopes away from other clusterheads).  
The combination does not teach but analogous art Paul teaches wherein the second radio device provides a third beacon in a same time slot as a second beacon provided by the first neighboring radio device, wherein the first neighboring radio device is in the list of radio devices (Dent Col. 10 Lines 1-20 “..understood that other reuse patterns for the time slots may be used with the present invention to ensure that a minimum distance is maintained between sectors using the same time/frequency window, in order to keep cochannel interference at an acceptable level..” well known to reuse time and frequency slots with sufficient distance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Paul in order to keep cochannel interference at an acceptable level (Dent; Paul Wilkinson Col. 10 Lines 1-20).


Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amis, Alan Dewayne et al. US 20020018448 A1 and Abouelseoud; Mohamed et al. US 20190141645 A1 further in view of LI, Zhou-zhou CN 109993338 B
Consider claim 11 and 17, the combination teaches wherein the determining of the complete neighbor information comprises sending a request to the plurality of radio devices in the wireless network to detect a neighboring radio device; receiving a neighbor list from the plurality of radio devices (Amis Fig. 1, Fig. 3, [0082]-[0084] flooding algorithms to determine complete neighbor information);
The combination does not teach but analogous art Li teaches and adding a row to an adjacency matrix based on each neighbor list received (Li Pg. 2 “adding the value in each row of the adjacency matrix to obtain a second intermediate matrix; the second intermediate matrix indicates the number of neighbor nodes of each network node in the community”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Li in order for solving the problem of low accuracy of prediction result (Li Pg. 1)
Consider claim 12, the combination teaches wherein the neighbor list includes a link quality of communications with each neighboring radio device (Abouelseoud [0087] The mesh STA attempts to maintain the discovered neighbor's information in a Mesh Neighbors Table which includes: (a) neighbor MAC address; (b) operating channel number; and (c) the most recently observed link status and quality information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Abouelseoud in order to enable mesh network discovery, establishing peer-to-peer connection, and routing of data through the mesh network (Abouelseoud [0084]).

Consider claim 13, the combination teaches wherein the determining of the complete neighbor information further comprises sending a further request to a radio device providing a second neighbor list that is inconsistent with the complete neighbor information;	and updating the complete neighbor information with an updated neighbor list received from the radio device (Abouelseoud; Mohamed et al. [0125] Each node maintains a list of other nodes from which it can receive their beacons. The neighbor list of a node are authenticated to be part of the mesh network and to form a potential link with any of these neighboring nodes if needed. The list of the neighbors is updated once a new neighbor is discovered, or if a neighbor is gone out of the node coverage area, or if the node is turned off (or otherwise deactivated). [0138])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Abouelseoud in order to enable mesh network discovery, establishing peer-to-peer connection, and routing of data through the mesh network (Abouelseoud [0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647